Situation in Syria, Bahrain and Yemen
The next item is the debate on the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy, Mrs Ashton, on the situation in Syria, Bahrain and Yemen.
The President-in-Office of the Council, Mr Németh, will speak on behalf of Mrs Ashton.
on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I am here today to present to you some remarks on behalf of the High Representative, Catherine Ashton, on the situation in Bahrain, Syria and Yemen.
Events have recently taken a dramatic turn in Syria. In Yemen, an already dire situation may well get worse and the very tense atmosphere which now prevails in Bahrain is of serious concern, even if the bloodshed there has been less. The EU has been following the rapidly unfolding events in the entire region very attentively, as confirmed by numerous high-level meetings, formal statements and Council conclusions.
More than this, Baroness Ashton has been maintaining constant contact with key partners, as well as with key players in the countries themselves. This is being done every day directly by phone or through her representatives in the countries in question, in order to bring the EU's influence to bear wherever this is possible and whenever it can help. Every country's situation is unique and demands a strategic, carefully thought-out, well-tailored reaction. But when events move so fast, it is all the more crucial to build sound policy on solid fundamental principles.
Let me cite three principles: first, the rejection of violence - mass protests must always be dealt with peacefully and with full respect for human rights and fundamental freedoms; secondly, the promotion of dialogue - differences and grievances must be addressed in a constructive manner by the right people being ready to talk to each other, setting aside prejudices and preconditions; thirdly, fundamental political and economic reforms must come from within the countries, and the EU has made it very clear that it is ready to provide prompt support as and when requested.
Allow me now to move more specifically to the three countries before us.
In Bahrain, in spite of some return to normality on the streets, the situation remains tense. Arrests are continuing, with individuals being seized for having apparently done no more than exercise their right to freedom of expression. Just as elsewhere in the region, the EU and the High Representative herself have condemned the violence in Bahrain outright and called on the authorities and all forces present to respect fully human rights and fundamental freedoms as well as international humanitarian standards.
We have also repeatedly urged the Bahraini authorities and the opposition to start a genuine national dialogue. The High Representative has spoken with the Foreign Minister directly to this end. Without concrete steps to get all the right people to talk to each other without exclusions and without preconditions, there is an increasing risk that radical elements will prevail. This would have clear and worrying implications for regional stability. The best way to preserve and promote stability remains dialogue. This is the message that the High Representative will be taking with her when she meets the ministers of the Gulf Cooperation Council very shortly this month.
In Syria, popular protests have spread over a number of cities since mid-March. The brutal repression with which they have been met is unacceptable. The High Representative and the European Union have made numerous calls on the Syrian authorities to stop the violence, respect people's right to demonstrate peacefully and to listen to their legitimate aspirations. The Syrian people deserve long-awaited political reforms, notably in relation to freedom of expression, assembly, political participation and governance.
President Assad's address to the nation on 30 March provided for neither a clear programme for reform nor a timetable for its implementation. The EU will continue to press Syria on delivering reforms without delay. They must be real, political as well as socio-economic, serious - not just cosmetic - and to be implemented without further delay. We will be monitoring very closely how the new government, still to be formed, will take reforms forward. We hope that the formation of a legal committee will result in the drawing up of new legislation to allow for the lifting of the state of emergency and guarantee human rights and fundamental freedoms.
At the same time, the EU will continue to press the Syrian leadership in public and private to refrain from using force against demonstrators. Equally important is to convey that those responsible for the violence and the fatalities must be held accountable and that all political prisoners and human rights defenders must be released.
In Yemen, the situation remains of the utmost concern. The High Representative's messages, following the deplorable violence on 18 March, were crystal clear and the Foreign Affairs Council's conclusions on 21 March reiterated the EU's condemnation of the use of force against protesters. The EU also stated unequivocally that those responsible for loss of life and injuries should be held accountable for their actions and brought to justice.
Since then, the messages coming from the Yemeni leadership have been less clear. For this reason, the High Representative called President Saleh directly on the phone on 30 March urging him to do everything possible to avert further bloodshed. She stated her view that the best way to ensure this is for a credible and rapid political transition to begin without delay. That constitutional transition should be founded on substantive and consistent commitments which are properly followed through.
Time is running out and the victims will be the Yemeni people. This is why, in close concert with international partners, the EU has been, and will remain, very actively involved in trying to defuse the crisis in Yemen.
While Mr Brok is seated next to Mr Salafranca, I would like to take the opportunity to congratulate him on his team's success yesterday. He is wearing the scarf of Schalke 04, a team that achieved a glorious victory, but with the help of one of the best players in the world, the Spaniard, Raúl. Now we have congratulated Mr Brok, Mr Salafranca has the floor on behalf of the Group of the European People's Party (Christian Democrats) for one and a half minutes.
Mr President, I entirely agree with what you have just said.
Mr Németh, Commissioner, ladies and gentlemen, I would like to say that we have been continuously following the flow of information provided by the High Representative, Mrs Ashton, on the developments in these countries and I think we should recognise the efforts she is making on behalf of the European Union in support of the democratic aspirations in Bahrain, Yemen and Syria. Tomorrow, Parliament will adopt a resolution supported by all the political groups in this regard.
However I would like to put forward a couple of questions, Mr President, and would ask Mr Németh to pass them on to Mrs Ashton.
First of all, in some bodies of the Union and, of course, in this Parliament, there is the feeling that we are taking a step back in the development of the Common Security and Defence Policy, and that we are being taken back to the times of political cooperation. Obviously, that is not why we established the Treaty of Lisbon.
Secondly, a contradiction has arisen, related to the growing need for a European presence in those countries, with no knowledge of what will be the end result of these transitional processes. It is clear that we have to be present, and it is also clear that the slogan used in Mrs Ashton's communication is very wise: 'more for more'
However, the question I wish to ask - and I shall conclude now, Mr President - is whether the EU Member States are willing to increase resources to meet the growing needs that are emerging in those countries.
Mr President, we are very aware of the intense diplomatic efforts that Mrs Ashton has deployed, and that she continues to deploy, and we are aware, too, of the difficulties of the situations that she is encountering. Indeed, Syria, Yemen and Bahrain are countries with which we have no agreements besides trade agreements, which do not, for example, contain clauses on human rights, and we have very few levers available to us.
Nevertheless, in spite of that, I would like to say three things. First of all, in relation to the inspirations of the people, in relation to those who are in the streets today, under fire from snipers, we must not only stand behind them, but we must also make sure that there is an end to violence at all costs. Today, I saw a Syrian dissident. What these dissidents are calling for, in the end, is an end to violence so that they can express themselves. On this topic, I would like to say that, even if we do not have an agreement with Syria, we should now make use of the entire arsenal of sanctions available to us, if necessary, to end this violence.
The second thing that I wanted to say is that in general, these are countries - and this is true of the Gulf countries as well as Libya - that we have armed, indeed overarmed. I think a minimum requirement is better arms controls, so that these countries and these governments do not become powder kegs which then turn against their populations.
Finally, there is the question of double standards. I would like to say that we have been very prudent in relation to Bahrain, and we have been very firm in relation to other countries. I know that Bahrain is a particularly sensitive situation, that Saudi Arabia has sent troops there, and that Saudi Arabia and the Gulf Cooperation Council are helping us against Libya, but we would not want to trade the price of a barrel of oil and of the support for us against the Libyan Government for the price of silence regarding the Shi'ites who are currently being repressed by the government of Bahrain.
on behalf of the ALDE Group. - Mr President, I am angry. At our group meeting yesterday, we heard from three witnesses from Human Rights Watch and Amnesty International who were present in Bahrain, Yemen and Syria. Their stories were appalling.
It made me angry. The letter we received from Baroness Ashton is no strategy. Once again, it is another agenda. We should stop sending empty messages, as we have done for too long with Tunisia, Egypt and Libya. It is time to take action.
Firstly, the EU should call for a special session of the UN Human Rights Council in Geneva. The UN should send a mission to the three countries in order to hold the regimes accountable for human rights violations.
Secondly, the EU should call for a ban on arms exports from all EU Member States to those three countries. It is unacceptable that EU countries are still selling arms to these regimes.
Thirdly, the EU should make clear that, if political regimes in those countries constitute an obstacle to democratisation, it is time for them to go. Meanwhile, we should introduce sanctions such as freezing assets and a travel ban.
I repeat that it is time to take action.
Mr President, it is very good news that populations are moving to reclaim their freedoms and rights, and to obtain a change of the political regime and more democracy. This is at the heart of the European Union's foreign policy and of the European project. That can only evoke our enthusiasm and our support.
The very bad news, however, is that these populations are suffering an extremely tough repression, demonstrating these values and aspirations while putting their lives at risk, and that is totally unacceptable. Thus, the imperative of protecting the populations, which has led to military action in Libya, must now take other forms to protect those who are demonstrating in these three countries.
I think that the statements are extremely important - the legitimate statements, the aspirations held by these populations - but we also need action. As part of this action, we need an assurance that all those leaders responsible for using disproportionate force against their populations will not go unpunished. In order to do that, the diplomatic convocation and activation of the Member States of the United Nations Human Rights Council must be in full swing in order to get missions, reports and resolutions so that the politicians responsible get an assurance that these acts of violence will not remain unpunished.
Finally, I think that we certainly do have methods for bypassing the 'blackout' of the press. Journalists, whether national or foreign, are facing considerable difficulties in documenting the situation. We know what to do; we have instruments for bypassing these obstacles. We absolutely must make use of them. Then, when we have the means to act, I think that we must find a way of using them.
Clearly, this is not the time to chase the Syrian President to get his signature on a readmission agreement, which could, in any case, only be envisaged under certain conditions, including a very serious, effective and relevant programme, the implementation of reforms in Syria and the freeing of all prisoners of conscience and peaceful demonstrators, not just here, but also in the other two countries.
on behalf of the ECR Group. - Mr President, I would like to say this to the Minister: as I sat here listening to your statement, I heard what you had to say, but it was mere words - sometimes very sweet words, but unfortunately empty words. It was all reactionary; there was nothing proactive in what you put before us. As I listened, I actually wrote the heading 'Plan' on a sheet of paper, where I intended to make notes of the information you would give us about what the EU was going to do. I still have before me a completely blank sheet. You had nothing to contribute today.
There was nothing proactive in the agenda you outlined. People throughout the Middle East are looking to Europe to come forward and help them to gain their rights, and all you have for them is empty words.
In the last action plan that was put forward, there was a core element missing throughout, and there was much press debate about the fact that Middle Eastern leaders are still able to take money from their populations and bring it into Europe, and we are doing nothing to prevent that from happening in the future.
You yourself said that time is running out. If that is the case, and I believe it to be the case, then why have you come forward with nothing but a blank sheet for us today? Please have more respect for this House.
Mr President, we are with the people of Yemen, Syria and Bahrain in their aspirations to freedom and democracy, and in the bloody repression of the demonstrations and popular protests. Therefore, we must be clear. Firstly, I call for us to please stop the sale of arms to these countries immediately. Europe continues to sell arms that are being used to kill civilians. Secondly, we should be on the side of the people, not of authoritarian or dictatorial regimes.
Having said that, in our solidarity, we should not forget that we are still applying double standards, with one set of rules for addressing peoples' democratic aspirations, and another for taking care of and conducting business. In Libya, the bombing has clearly gone beyond the mandate of the UN itself, while in Bahrain, we did nothing more than protest when the Saudi Arabian army entered the country in order to save a kleptocracy. While young people are doing whatever it takes against armies and police, putting heart and soul into confronting these forces, we limit ourselves to writing diplomatic notes.
I would like to finish, Mr President, by saying that it is as wrong to think that there are military solutions to political problems as it is for us to think that the Arab peoples have still not noticed our duplicity.
Mr President, radical regime change, in the sense of the seizure of power by radical Islamic forces in Syria, Bahrain and Yemen, would be tantamount to outright disaster, both domestically and internationally.
The real winner in this unforeseen situation, at least in the Arabian Peninsula, would certainly be the Iranian ruling duo, Khamenei-Ahmadinejad, and this would put paid to the already small chance of a Persian spring for the time being. By the way, the crisis situation in Damascus, Manamah and Sana'a has offered the EU an excellent opportunity to impose, in close coordination with the United States, clear conditions for our continued backing of these regimes which are in dire straits: political and socio-economic reforms.
Mr President, a few years ago, we visited Syria with an EP delegation. Since 2003, this state, the only secular one in the region, has provided shelter to hundreds of thousands of Iraqi Christians, which should serve as a warning sign. Let the west make every effort to ensure that the extremely bloody sectarian civil war in Iraq does not spill over into Syria.
(DE) Mr President, the jasmine revolution which started in Tunisia is unfortunately not taking such a peaceful path in Yemen, Syria and Bahrain. A dialogue between the government and the opposition is definitely the best way of agreeing on an active solution to social and economic problems, which is what is wanted by the people, and a move towards more democratic participation. Whether agreements of this kind will then be kept is another question altogether. After all, the wave of protests was triggered by broken promises of political reform. The people have been put off with promises for too long and now action is needed. The dual strategy of violently suppressing opposition demonstrations and, at the same time, promising a few small reforms without introducing any real political change could lead to an escalation of the situation in all three countries, as we are aware.
The ongoing unrest in Syria gives rise to the concern that arms bought by the government could be sold on to terrorist organisations, such as Hezbollah. In my opinion, the EU should play the role of impartial mediator in these conflicts.
(IT) Mr President, ladies and gentlemen, the match is not won until after the second game, so let us wait for the return leg between Inter Milan and Schalke 04 to see who will go through to the next round. Meanwhile, I agree that Raul is a great footballer.
What is happening in Syria, Yemen and Bahrain is not dissimilar from what is happening in other parts of the world. Though economic reasons are usually the cause of such upheavals, in all cases, there is a deep longing for freedom. Facebook and the Internet have broken the isolation of many, too many, fake democracies which have long lingered in many regions of the world.
There is a new leadership, a new idea of politics which reflects the dreams of many young people. There is a desire for citizenship, especially where the youth of the world are more aware and educated. A few days ago, the dissident, Suhayr al-Atassi, was released and this is a signal, though slight, which points to the development of freedom of thought and political freedom. The same excitement is felt in Yemen, where protests against President Saleh mount, and much the same in Bahrain. We must act with force to stop this violence. The journey to democratisation must be assisted; we cannot allow ourselves, once again, to lag behind.
What is happening in the Mediterranean is surely a difficult signal to understand, which is why Europe must speak up and act with solidarity which would, at this time, probably help the regions exposed to increased migration pressures in the Mediterranean.
Mr President, whether it is the coordinated sniper attack or the protest camp in Sana'a, Yemen on 15 March, the crackdown on the protests by 100 000 people in Dara, Syria, on 17 March, or the sixth floor of Salmaniya Hospital, Bahrain, where injured protestors are taken by men in balaclavas wielding guns, never to return, and where the injured are forced to go because it has the only blood bank in the country, we have to show that, while the media may only concentrate on one country at a time, this Parliament will stand up for human rights everywhere where they are under threat.
Today, we must call on the Foreign Affairs Council to seek clear accountability for all those responsible for the violence, independent investigations and no impunity. This is the basic warning to prevent further violence against protestors now.
Secondly, when we hear that Bahraini security forces have fired supposedly non-lethal pellets, at a distance of less than one metre, killing protestors by literally splitting their heads in half, we have to suspend the authorisation, supply and transfer of all arms in the region.
Finally, the principles of Commissioner Füle's communication on the southern neighbourhood must inform our approach to the process of seeking an association agreement with Syria. That has to start by our insisting on unhindered access for international human rights monitors now. The Arab world has changed with the Jasmine Revolution and we have to show that we have changed with it.
(DE) Mr President, ladies and gentlemen, spring has arrived in the Mediterranean, but in the Gulf and in Syria, winter still reigns. The images of violence which we are seeing are horrifying. Several hundred people have been killed and Amnesty International and the United Nations have produced alarming reports.
The calls which the Group of the Alliance of Liberals and Democrats for Europe are making are clear. We want a special session of the UN Human Rights Council in Geneva to be held as quickly as possible. The Council of Europe and the Member States of the European Union which are represented on the UN Human Rights Council should take up this call. The UN Council is always very quick to act when it comes to taking one side in the Middle East conflict. It is now time for it to face the real challenge presented by these extreme violations of human rights. We need reform, we need a move to democracy, and we need an arms embargo. All of these things have already been mentioned here.
I watched the speech made by President Assad of Syria live. This is a medieval-style dictatorship which uses western PR agencies to present its representatives as pseudo-modernising influences in glossy magazines. The agencies and the magazines should be asking themselves whether this is really the right thing to do.
Now to Yemen. This is where there is, in my opinion, the greatest danger: the risk of a split between north and south, an active al-Qaeda cell and the danger of a failed state. We already have a failed state of this kind in the case of Somalia and our Atalanta mission is in operation in the Gulf of Aden. Europe has a direct interest in the area and we need to hear more than what the representative of the Council has said here today.
(NL) Mr President, to be honest, I must admit that my reaction was one of astonishment when I noted the three principles which the minister was putting forward: the rejection of violence, the promotion of dialogue to patch up some of the differences of opinion and address some of the grievances and, of course, the necessary political reforms.
Now, merely calling for dialogue at the moment will really make no difference, nor is it really credible. I think that the European Union should really take much stronger action to bring about those democratic reforms. We hear that the High Representative has a great number of official contacts, but what is she doing to maintain contact with civil society; what is she doing to listen to them?
The previous speakers have said it already: the European Union must stop supplying weapons to the region immediately. When I see that, for example, more than EUR 100 million worth of weapons were supplied to Yemen alone last year by no fewer than eight European countries, I wonder if the European common position on arms exports actually means anything at all. Should we not be taking urgent action on this?
(IT) Mr President, ladies and gentlemen, I refer to Bahrain. This little country lies in a strategic position in terms of the balance of the Gulf and energy supply distribution. The presence of a major oil refinery for Saudi crude is well known.
I would like to draw your attention to one aspect of this situation which seems particularly worrying to me. Reliable sources have identified Iranian influence on the Shi'ite population of Bahrain. This is in addition to the legitimate aspirations for more substantial reforms in the government of that country. It is difficult to determine how much weight outside influence has had on the recent events in Bahrain, but there is a risk of destabilisation of the region that could extend to eastern regions of Saudi Arabia, home to another large group of Shi'ites. Iran funds Hamas, supports Hezbollah in Lebanon and influences the internal politics of Iraq, where Shi'ite Islam is the predominant component of the government. If the disruption of balance spread to the Gulf, the impact would be obvious and there could be global repercussions.
We must be very careful in assessing what happens in the Middle East and distinguish the legitimate aspirations of peoples for greater democracy from external influences which have strategic ambitions in the area.
(NL) Mr President, we are talking today about three very different countries with very specific local conditions. In Yemen, the uprising has reached mass proportions, despite brutal violence on the part of the police and the army. In Bahrain, there is a serious risk that the whole region might become destabilised because of the involvement of Saudi Arabia and Iran. Finally, in Syria, the opposition has virtually no room for manoeuvre and the regime seems prepared to go to any lengths to put down the protests.
On the basis of those specific circumstances, I believe that the EU should conduct bilateral relations with these countries. There are a couple of principles which need to be upheld. Obviously, every citizen has a right to demonstrate and to freely express his or her opinion. However, what should we do about peaceful protests, where those very citizens simultaneously become victims of repression, because of police and army intervention? Are we going to investigate this internationally? What is the EU doing to promote that investigation?
Secondly, there is an obligation on governments to engage in dialogue with the opposition and with civil society organisations, because violence and oppression are never the solution. What is the EU doing specifically to foster this dialogue? And if, after that, the regimes in Syria and Bahrain, and also in Yemen, are still unable or unwilling to listen to their people, what will be the consequences of that in terms of our relations with those countries?
Mr President, we need to offer concrete help, as has been said many times, but that concrete help must also have real substance. How are we going to achieve that? I would have liked to have heard a plan today of how we are going to go about this.
I would just like to address a comment to the Commissioner. I think that, in the specific case of Syria, and Turkey too, we should call for pressure to be applied, amongst other means, as part of the plans which are apparently going to be put together over the coming days.
One final comment. I think that our delegation for relations with the Mashreq countries could do some excellent work here and that we should do everything to enable them to do so.
(PT) Mr President, the EU must be consistent in its statements and actions on the popular uprisings in Yemen, Syria, Bahrain and the other countries of the Arab world. More than its credibility is at stake: there is also the effectiveness of the message it is sending to the dictatorships that are the targets of the protests, along with the men and women who are risking their likes to take to the streets to call for human rights, justice and democracy.
The EU has been dismayingly ambiguous regarding Bahrain, in particular. This is a reflection of the contradictions of a foreign policy with double standards, which is concerned with oil and the supply of weapons by the Member States, not only to Bahrain, but also to Saudi Arabia, in violation of the common position on the export of military equipment.
Parliament is calling for an immediate halt to the sale of weapons, and the High Representative is calling - loud and clear - for the Bahraini authorities to account for those who have been killed or gone missing in the repression of the peaceful protests, and to stop the blackout measures being imposed on the media immediately.
Mr President, last night, I helped to organise a hearing of experts from the region who told us that in Bahrain, the deaths so far at the hands of the security forces have been at least 23; in Syria, 132; and in Yemen, at least 63. It may be asked: what can the EU do? Well, our resolution which will be adopted tomorrow makes some suggestions.
However, I have to say that in previous months, the European Parliament has passed resolutions on Tunisia, Egypt and Libya, and my office has made a comparison between those resolutions and the actions of the Commission, its blueprint for change, and it does not give me much courage. We are wasting our words here unless the Commission listens to us and unless the Council listens.
So, as I say, I am publishing this analysis on my website. I believe that the Lisbon Treaty gave the European Parliament additional responsibilities. We must be taken seriously by the other elements in the foreign policy of the European Union. Especially at a time of massive change in the Arab world, we all need to work together.
Mr President, Syria, Bahrain and Yemen are three tyrannies being challenged by their own citizens and these citizens deserve our unconditional support. Until this moment, the EU's action vis-à-vis the wave of democratisation in the region has been uncertain and lacking in strength and credibility. If we want to increase both, we should start first of all to eliminate the double standards we used in the past.
We supported these autocracies in several ways and we, the Europeans, along with Russia and the United States, sold them almost any sort of armaments. Now we are lamenting the consequences of our arms trade with the Gulf autocracies in terms of casualties, in terms of innocent victims of the weapons we sold to them.
If we want to be credible, we should cancel all contracts in armaments to these countries and to the Gulf Cooperation Council, and ask for the establishment of an arms embargo in all of the North Africa and Middle East region. The reduction of their military budget will be a dividend to invest in a fund for democratic transition.
(ES) Mr President, the historic and irreversible move towards democracy in the Arab countries did not end with the still-fragile transitions in Egypt and Tunisia, nor with the support, also historic, of the international community for the activation of the principle of responsibility to protect the Libyan population.
The change is now continuing in Syria, Yemen and Bahrain, and the European Union must be present; it must learn from what has gone before and take on the leadership of the international response, through far-reaching measures, Commissioner Füle, such as the well-defined European Neighbourhood Policy, and through concrete and immediate measures so that the population of these countries as well as the citizens of Europe know that there is no rift in the European Union's commitment to freedom, dignity, democracy and human rights.
The authorities in Syria, Yemen and Bahrain should remember that the use of violence by the state against the people has immediate repercussions; they must also realise that it is not enough to make superficial changes in their autocratic governments. Instead, they must initiate an immediate dialogue with the opposition movements and civil society; release political prisoners, journalists and human rights defenders at once; and end the state of emergency immediately.
Mr President, we should not turn a blind eye to blatant human rights violations taking place in the three countries.
The situation in Syria is very serious and its stakes the highest. In Syria, teachers, opposition activists, journalists and bloggers are being targeted. There are many people killed; many detained; foreign journalists have been kicked out of the country; an information blockade is in place; no independent press at all. So we should consider sanctions against Syria.
We should also consider policy actions in Yemen and Bahrain. As for Yemen, we have a standing agreement on arms exports; we should consider suspending this agreement.
As we debate the situation in those three countries: firstly, let us call for accountability; secondly let us have special sessions in the United Nations Human Rights Council in Geneva ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, I lived in Bahrain for three years, from 1987 to 1990. Then, it was considered one of the most democratic countries of the Gulf and has been considered so even in recent years. So one must say, imagine what happens in other countries given that Saudi Arabia performs a few hundred executions a year, given that terrible massacres take place in Iran, given that throughout the Gulf, killings are commonplace and there is complete denial of the rights of the press.
Today, we approved the resolution on Syria, Yemen and Bahrain, but when we will prepare a resolution for Saudi Arabia, for Algeria, for China and for the other countries which violate human rights in the world? The problem is that here in the West, I see a strange thing, on the one hand ...
(The President cut off the speaker)
(FR) Mr President, what role must Europe play in countries whose regimes are being confronted by the people, but whose leaders remain deaf to repeated calls for more democracy, real structural reforms and fairer development? That is the question being put to us.
For me, there is an initial response. It is an urgent one. The Union must flex its muscles by using the entire arsenal of sanctions available to it to put a stop to the repression and to obtain the immediate release of political prisoners and journalists. It must support the introduction of an independent commission for an inquiry into the acts committed and call for a special session of the Human Rights Council.
In the medium term, I think that we must look again in depth at our relations with these countries. The European Union must, from now on, show that it is firmly on the side of public opinion, on the side of the people and not of those in power.
To this end, the Union must establish and conduct a permanent dialogue with all the forces of civil society, with all those who want to support democracy as well as the leaders of the opposition movements. This is, therefore, a profound change ...
(The President cut off the speaker)
Mr President, we have heard that Parliament is now very serious about tackling the serious human rights violations in the three countries: Bahrain, Yemen and Syria. We need to hear from the European External Action Service, we need to hear from the Commission how we can show that we are no longer working on the basis of double standards.
We have been told about very many concrete measures. We need to hear how the operations in the UN Human Rights Council are proceeding. Is the European Union united in the call for special sessions on Syria, Bahrain and Yemen?
We have heard that it is time to stop exporting weapons to these countries.
We cannot wait, so please, what are the European External Action Service and the Commission going to do about these things now?
Mr President, in Syria, security forces have brutally responded to demonstrations about legitimate grievances with lethal force. President Assad's belligerence and his rhetoric towards Israel, our ally, his support for terrorists such as Hezbollah, and his friendship with Iran, all mark him out, in my view, as a dangerous autocrat.
In contrast, Bahrain is a relatively modern and progressive constitutional monarchy. Unfortunately, Shi'ite extremists, inspired and supported by Iran, continue to stoke sectarian tensions and spread propaganda against the government and the king. The king has made patient efforts to listen to protestors' concerns and enter into dialogue, but, of course, we must condemn all deaths of unarmed protestors.
Finally, it seems in Yemen that President Saleh, by his use of disproportionate force, has alienated his principal backers, including the United States, despite his firm action over many years to root out al-Qaeda terrorists. Withdrawing EU support from him now, without knowing what comes afterwards, is a high-risk strategy.
(The President cut off the speaker)
Mr President, we might ask what we should do to alleviate the political impasse and suffering of the people in these countries, but it presupposes three propositions. One, that it is within our capacity to do anything; two, that it is the proper role to do anything; and three, that the present situation is not in any way attributable to our interference.
British military personnel are, as we speak, being handed redundancy notices - often while on active duty - by the wretched UK Government. It would be absurd to expect the remaining servicemen to be stretched to engage in further adventures.
States make a solemn, but usually unwritten, covenant with their troops to send them into battle and risk their lives, but only when the vital interests of the nation or nationals are at stake. We have no vital interests in these states. There is also every reason to believe that external forces associated with the United States and its allies have a vested interest in destabilising Syria. I have no brief for the Ba'athist regime ...
(The President cut off the speaker)
(DE) Mr President, I believe that many of the young people who live in these countries long for democracy, modernisation and freedom. We need to take this fact into account. We must try to win friends in these countries and not make blanket judgments. Instead, we must identify those individuals who do not follow the rules of a modern society. For this reason, we should try to organise exchange programmes for small and medium-sized businesses, for teachers, university professors and journalists. Our job is to make friends in these countries. I hope that we will soon be taking action of this kind.
Mr President, Minister, like many in this House today, I share a sense of horror at the violence and the human rights violations we have witnessed throughout the entire region. However, I could not let this moment pass without saying - particularly to you, Minister - that your statement today on behalf of the High Representative of the Union for Foreign Affairs and Security Policy demonstrates most ably, and perhaps better than any of us could ever do, the nonsense of this office and the millions of euro we have spent on it.
Your message today is quite right: one of rejection of violence, one of promotion of dialogue, one of reform from within the countries concerned. But, quite frankly, in these situations, it is all motherhood and apple pie. We need much, much more than the odd telephone call and a statement calling for this, that or the other; and I think that the people in the Middle East ...
(The President cut off the speaker)
on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - (HU) Mr President, ladies and gentlemen, thank you very much for the speeches. (The speech continues in English.)
Mr President, allow me first to respond specifically to a few questions relating to Bahrain.
The question of Iranian interference in Bahrain's domestic affairs was raised. There is no hard evidence so far that Iran has been meddling in the Bahraini situation by provoking radicalisation. Clearly this is a risk, and one more good reason to start a national dialogue in Bahrain as soon as possible to avoid that option.
Concerning the Saudi invasion in Bahrain, I would like to underline the fact that the six Gulf Cooperation Council states have a collective security agreement amongst themselves. The presence of Saudi and other Gulf forces in Bahrain was requested in the framework of that agreement and was provided for by more than one GCC Member State. This is not merely a legalistic consideration. We have to take the regional dimension very seriously in our evaluation of developments in this region.
Concerning Yemen, I would point out that the European Union did suspend some assistance to Yemen: for example, its assistance on civilian counter-terrorism. We thought that we needed to have a differentiated approach in this respect.
Allow me to speak now in Hungarian to respond to some questions which have been raised.
(HU) Mr Salafranca raised the question of what the result of the transition will be. In this regard, I would like to underline that we do not know what the result of the Arab Spring will be. Nobody knows, and a couple of months ago, we did not even know that such a domino effect could be set in motion. However, I believe that, for the time being, the final outcome of this Arab Spring is not set in stone. I therefore also believe that it will depend to a very great degree on us. This is how I would like to answer Mr Salafranca: the final outcome of this Arab Spring will depend to a very great degree on us, too.
I believe that the proposals put forward here have been very useful, and I believe that both the attending representatives of the Commission and the representatives of the Council and the External Action Service were very pleased to welcome all proposals put forward. We are in the process of reviewing our Neighbourhood Policy, and all proposals that have been put forward here will be integrated in the review of that policy. I therefore believe that it is a very fortunate circumstance that the Eastern Partnership summit in Budapest, which was scheduled for a few weeks from now, will not take place, because this way, we will have time to incorporate the proposals that have been put forward now into the review of the Neighbourhood Policy.
I consider it very important that this Neighbourhood Policy be unified. This Neighbourhood Policy must cover the Eastern Dimension in the same way as the Southern one. And only if we are able to create a unified, coherent, well-thought-out Neighbourhood Policy here, within the European Union, can we be credible in the eyes of our southern neighbours, who are paying keen attention to everything we say. The proposals put forward here in connection with the Neighbourhood Policy - as, for example, by the last speakers here, Mrs Dodds and Mr Rübig - stressed civilian relations. The priority treatment of civilian relations, citizen relations, and especially relations with young people, is among our Neighbourhood Policy ideas.
The creation of truly new funds and, if necessary, funds of new magnitudes, must also be a key part of this review. At the same time, we should not forget that each aspect requires an individual approach. There are countries where the introduction of sanctions or arms embargoes, or, in some cases, military action, has already been unavoidable. As you know, Libya is not the only country in our southern neighbourhood where there is an armed intervention under way; there has also been one in Côte d'Ivoire for a few days now. This will be a separate topic here tonight, and we are yet to talk about this.
However, I believe that these countries, where military intervention has become unavoidable due to civil war, must not be confused with the countries we are discussing now, even though these repressive countries, these authoritarian, repressive countries, are also toying with the use of violence. However, I believe that the High Representative has sent a very strong message to these countries as regards their attitude to violence. And the military action itself, which is taking place in Libya and Côte d'Ivoire, must be a very strong message to these countries, to all three of these countries. In the past few weeks, the European and international community has managed to form a very clear philosophy.
The 'right to protect' and 'the responsibility to protect' are new principles which have been applied by the international community recently, and which must also be a warning sign to Yemen, Bahrain and everyone, to all authoritarian regimes in the region. What is taking place now, the military interventions, is not an analogy to Iraq, but much more to Rwanda or Kosovo, where the international community had to intervene in order to protect citizens. I believe that the international community is sending out this message very strongly now to countries that use violence against their citizens.
Ladies and gentlemen, the honourable institution that is the European Parliament, allow me to only briefly respond to a few more specific proposals. I will relay your highly unanimous and general proposal for convening a special session of the UN Human Rights Council to the High Representative. This proposition has definitely been a key element in the debate here and one that should be given consideration. Likewise, I will also relay to the High Representative the similarly clear and consensual opinion about arms exports that has been expressed here. I believe that we need to be able to establish a suitable balance between cooperation and sanctions with regard to these three groups of countries.
It is definitely a particular task when it comes not to the application of sanctions and military intervention, but to cooperation and, if necessary, some degree of sanctions with regard to a group of countries. I also consider what Mrs Oomen-Ruijten stated, that the European Union must also be able to rely very strongly on Turkey when forming its policy regarding the region, to be important. Thank you very much for the debates, and thank you very much for the comments, speeches and questions.
I have received six motions for resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at noon.
Written statements (Rule 149)
The resolution on the situation in Syria, Bahrain and Yemen rightly denounces the brutal and murderous repression whose victims are the demonstrators in Syria, as well as those in Yemen and Bahrain. The leaders of these three countries are giving orders to fire on their own people, who are legitimately demanding political freedom, human dignity and social fairness. Through this resolution, the European Parliament is strongly expressing its solidarity with the Syrian, Bahraini and Yemeni citizens, who are showing great courage in demonstrating their aspirations while faced with government forces who are opening fire on unarmed civilians.
As well as the Islamic faith, Syria, Bahrain and Yemen have one thing in common: an authoritarian regime, regardless of whether the ruler is a king, a president or the Assad clan. In Western terms, they are undoubtedly undemocratic systems. Growing revolutionary tendencies like those in Egypt or Tunisia are being nipped in the bud and democracy and human rights are being disregarded. In Yemen, for example, 37% of under-age girls undergo forced marriages. This puts Yemen in second place in the world, exceeded only by Somalia. The governments of these three countries must demonstrate that they are working for and not against their people. For decades, the EU has supported and paid court to countries like this, while this was to its economic and geopolitical advantage. The EU should fight more strongly for democracy and human rights and combat the process of radical Islamification in these countries.
in writing. - Although the situation in Syria, Bahrain and Yemen is something that ought to be addressed urgently, I would like to draw your attention to the alarming situation in Lebanon, where seven citizens of the EU from Estonia are held captive. I would like to thank Baroness Ashton for her prompt reply and her reassurance two weeks ago that the matter will be treated on the highest possible level in the EU. We have now received the information that the abductors, claiming to be members of the 'Renaissance and Reform movement' have handed in an obscure ransom note that says that they will announce their further demands at a later time. The seven Estonian citizens are told to be alive. I would like to plea to Baroness Ashton to get involved in the resolution of the hostage crisis in her capacity as the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. There are European lives at stake and this requires urgently the instant attention of the European External Action Service. This is a chance for Baroness Ashton to demonstrate what she is actually made of.